Mr. Justice McGowaN.
I concur except as to what is said upon the subject of homestead, but as to that I dissent. From press of engagements I cannot now give fully my reasons, but I hope to do so at some future time.
It seems to me that the law does not compel any one to claim homestead or impress upon his land the character of homestead without any agency of his, merely upon his general right to claim it; that it is optional with the debtor, and until he claims it and has it set off and located he may sell it unincumbered with the vague general right. But when he claims it, and it is set off on a particular piece of land, that identical land is then dedicated as homestead; which, as I understand it, is a habitation, a home for the family, necessarily fixed, and may not be sold by the creditors nor by the debtor himself except in the manner provided by the law, which under certain circumstances allows a sale for the purpose of exchange. See Gen. Stat., § 1994.
The homestead provision does not contemplate a mere money benefit to the debtor, but a local, fixed shelter for the family. This is implied in the very use of the word “homestead.” This is the only ground upon which the law of homestead is defensible ; for it would not, upon any principle, be allowable to take money from the creditor and make a donation of it to the debtor. If the debtor at his pleasure has the right to sell the homestead set apart for his family, I do not clearly see why he could not *430contract other debts, purchase other land, and claim homestead a second or third time. The view contended for, as it seems to me, is contrary to the spirit of the constitution, the proper construction of the acts upon the subject, tends to endless confusion, and practically defeats the very purpose of homestead; for by turning the exemption into a mere money donation to the debtor, the family is certainly turned out of doors.